WALKER, P. J.
The charge against the defendant (appellant here) was that he “did sell, offer for sale, or had in possession for sale, or otherwise disposed of, spirituous, vinous, or malt liquors, contrary to law.” We are of opinion that the evidence offered by the state had no tendency to prove the commission of either of the offenses which were charged in the alternative, and that the motion made by the defendant, when the state rested, to exclude the testimony which it had offered should have been granted. There was no evidence tending to connect the defendant with the keeping or possession of the whisky which the testimony for the state tended to prove was found in the warehouse of McArthur Bros. Nor was this deficiency in the evidence subsequently removed, so as to cure the error committed by the court in overruling the motion to exclude.
Reversed and remanded.